DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 3/17/21.  Claims 1, 9, 11, 15, and 18 are amended, claims 6 and 8 are canceled.  Claims 1-5, 7, 9-20 are pending. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,699,755 to Feldman et al. (hereinafter “Feldman”) in view of US Publication No. 2016/0054807 A1 to Flagg et al. (hereinafter “Flagg”).

obtaining inputs from an input device to control actions of a computer-rendered object, wherein the actions comprise moving the input device a minimum distance in real space sufficient to enable rehabilitation of a limb of a user (column 1, lines 60-63, column 4, lines 37-67, column 7, lines 25-50, column 11, lines 1-6, column 16, lines 31-38 – user interacts with game via exercise device which serves as game input to help rehabilitate the user); 
applying, by a hardware processor of the rehabilitation and training computer based gaming system, the inputs to a computer-implemented physics engine to control the computer-rendered object in a manner indicative of how the input device is moved (column 4, lines 59-62, column 16, lines 6-26 – user interacts with game console and provides inputs to control an object in the game); 
controlling, by the hardware processor of the rehabilitation gaming system, the computer-rendered object in virtual space based on the applying (column 16, lines 26-30 – object is controlled in a virtual space); and 
providing a graphical output representative of the computer-rendered object and one or more properties of the computer-rendered object based on the controlling to an output display device (column 12, lines 62-67 – output is provided to the user).
Feldman lacks specifically disclosing, however, Flagg discloses the computer-rendered object has a forward direction as its primary direction of motion, wherein a control of a user to the computer-rendered object is anisotropic and moves the .

Claims 1-5, 7, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Flagg, and further in view of US Publication No. 2012/0038549 A1 to Mandella et al. (hereinafter “Mandella”).

Concerning claim 1, Feldman discloses a computer-implemented method of operating a rehabilitation and training computer-based gaming system (column 4, lines 37-67 – isometric exercise device operating with a gaming system) comprising: 
obtaining inputs from an input device to control actions of a computer-rendered object and the computer rendered object has a forward direction as its primary direction of motion (column 1, lines 60-63, column 4, lines 37-67, column 7, lines 25-50, column 11, lines 1-6, column 16, lines 31-38 – user interacts with game via exercise device which serves as game input to help rehabilitate the user); 
applying, by a hardware processor of the rehabilitation and training computer-based gaming system, the inputs to a computer-implemented physics engine to control the computer-rendered object in a manner indicative of how the input device is moved 
controlling, by the hardware processor of the rehabilitation gaming system, the computer-rendered object in virtual space based on the applying (column 16, lines 26-30 – object is controlled in a virtual space); and 
providing a graphical output representative of the computer-rendered object and one or more properties of the computer-rendered object based on the controlling to an output display device (column 12, lines 62-67 – output is provided to the user).
Feldman lacks specifically disclosing, however, Flagg discloses the computer-rendered object has a forward direction as its primary direction of motion, wherein a control of a user to the computer-rendered object is anisotropic and moves the computer-rendered object in a direction different than the forward direction (paragraphs [0170], [0174]- game control of a virtual object may be anisotropic which moves the object in a direction different than continuously forward).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anisotropic control disclosed by Flagg in the system of Feldman in order to provide an improved rehabilitation system.
Feldman/Flagg lacks specifically disclosing, however, Mandella discloses wherein the actions comprise moving the input device in three-degrees of freedom and in 360 degrees in real space (abstract, paragraphs [0015], [0142], [0315] – input may be provided to the game using three-degrees of freedom and 360 degrees in real space).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible movement disclosed by 

	Concerning claim 2, Feldman discloses wherein the computer-rendered object is responsive to the input device in a manner which is both continuous and time-dependent (column 12, lines 33-38).

Concerning claim 3, Feldman discloses wherein the computer-rendered object responds according to a viscosity relationship, where a velocity, or rate of change, of a property of the computer-rendered object is proportional to an input received at the input device based on the computer-implemented physics engine (column 8, lines 22-29).

Concerning claim 4, Feldman discloses 	wherein the computer-rendered object responds according to an inertial relationship, where an acceleration, or second time derivative, of a property of the computer-rendered object is proportional to an input received at the input device (column 16, lines 31-38, column 26, line 61-column 27, line 7).

Concerning claim 5, Feldman discloses wherein the computer-rendered object is configured to interact with a game environment in a physics-driven manner (column 4, lines 59-62, column 16, lines 6-26).



Concerning claim 10, Feldman discloses wherein the rehabilitation and training comprises rehabilitation after injury or illness, preventative treatment to slow or halt decline in physical or mental health, or training to improve physical or mental health or performance (Figs. 1, 4, column 1, lines 60-63, column 4, lines 37-67).

Concerning claim 11, Feldman lacks specifically disclosing, however, Flagg discloses wherein the computer-rendered object has an intention direction continuously controlled at least partly by a user input, where the forward direction of the computer-rendered object is drawn toward the intention direction in a physics-driven manner  (paragraphs [0170], [0174] - game control of a virtual object may be anisotropic which moves the object in a direction different than continuously forward).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anisotropic control disclosed by Flagg in the system of Feldman in order to provide an improved rehabilitation system.

Concerning claim 12, Feldman/Flagg lacks disclosing, however, Mandella discloses wherein the computer-rendered object is moveable in spherical direction control in the virtual space (paragraphs [0006], [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible movement disclosed by Mandella in the system of Feldman/Flagg in order to allow for full or translational degrees of freedom therefore creating a more accurate gaming system.

Concerning claim 14, Feldman/Flagg lacks disclosing, however, Mandella discloses wherein the input device comprises a haptic feedback device that is configured to provide feedback to a user about forces applied to the computer-rendered object (paragraphs [0060], [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible movement disclosed by Mandella in the system of Feldman/Flagg in order to allow for full or translational degrees of freedom therefore creating a more accurate gaming system.

Concerning claim 16, Feldman/Flagg lacks disclosing, however, Mandella discloses wherein the computer-rendered object is moveable in spherical direction control in the virtual space (paragraphs [0006], [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible movement disclosed by Mandella in the system of Feldman/Flagg in 

Concerning claim 18, Feldman discloses a computer-system comprising: a hardware processor; a non-transitory computer readable medium configured to store instructions that when executed by the hardware process performs a method of operating a rehabilitation and training gaming computer based system (column 4, lines 37-67 – isometric exercise device operating with a gaming system) comprising: 
obtaining inputs from an input device to control actions of a computer-rendered object and the computer rendered object has a forward direction as its primary direction of motion (column 1, lines 60-63, column 4, lines 37-67, column 7, lines 25-50, column 11, lines 1-6, column 16, lines 31-38 – user interacts with game via exercise device which serves as game input to help rehabilitate the user); 
applying, by a hardware processor of the rehabilitation gaming system, the inputs to a computer-implemented physics engine to control the computer-rendered object in a manner indicative of how the input device is moved (column 4, lines 59-62, column 16, lines 6-26 – user interacts with game console and provides inputs to control an object in the game); 
controlling, by the hardware processor of the rehabilitation gaming system, the computer-rendered object in virtual space based on the applying (column 16, lines 26-30 – object is controlled in a virtual space); and 
providing a graphical output representative of the computer-rendered object and one or more properties of the computer-rendered object based on the controlling to an output display device (column 12, lines 62-67 – output is provided to the user).
Feldman lacks specifically disclosing, however, Flagg discloses the computer-rendered object has a forward direction as its primary direction of motion, wherein a control of a user to the computer-rendered object is anisotropic and moves the computer-rendered object in a direction different than the forward direction (paragraphs [0170], [0174]- game control of a virtual object may be anisotropic which moves the object in a direction different than continuously forward).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anisotropic control disclosed by Flagg in the system of Feldman in order to provide an improved rehabilitation system.
Feldman/Flagg lacks specifically disclosing, however, Mandella discloses wherein the actions comprise moving the input device in three-degrees of freedom and in 360 degrees in real space (abstract, paragraphs [0015], [0142], [0315] – input may be provided to the game using three-degrees of freedom and 360 degrees in real space).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible movement disclosed by Mandella in the system of Feldman/Flagg in order to allow for full or translational degrees of freedom therefore creating a more accurate gaming system.

Concerning claim 19, Feldman/Flagg lacks disclosing, however, Mandella discloses wherein the computer-rendered object is moveable in spherical direction control in the virtual space (paragraphs [0006], [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible movement disclosed by Mandella in the system of Feldman/Flagg in order to allow for full or translational degrees of freedom therefore creating a more accurate gaming system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Flagg, Mandella, and further in view of US Publication No. 2004/0041787 A1 to Graves (hereinafter “Graves”).
Concerning claim 9, Feldman/Flagg/Mandella lacks specifically disclosing, however, Graves discloses wherein the computer-rendered object is re-orientable by a user through the input device such that the forward direction of the computer-rendered object can be oriented in any controllable direction in a control space of the user (paragraph [0007] – game controller may be reoriented).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anisotropic control disclosed by Graves in the system of Feldman/Flagg/Mandella in order to provide an improved rehabilitation system.

Claims 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Flagg, Mandella, and further in view of US Publication No. 2011/0273451 A1 to Salemann (hereinafter “Salemann”).
Concerning claims 13, 17, and 20, Feldman/Flagg/Mandella lacks disclosing, and Salemann discloses wherein the spherical directional control is 4 pi steradians (paragraphs [0028], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spherical directional control disclosed by Salemann in the system of Feldman/Flagg/Mandella in order to allow for accurate tracking of user movement, thereby creating a more precise gaming system.

Response to Arguments
Applicant's arguments filed 3/17/21 were found persuasive in part.  With respect to the 35 USC 101 rejection, the amendments/arguments were found persuasive to overcome the rejection, therefore it has been withdrawn.
With respect to the 35 USC 103 rejections, Applicant’s arguments have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715